DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-3, 6-12, 14-18, and 20 rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 5/5/2022 are drawn to amended subject matter and are addressed in the claim rejection below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener for the flap of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over US 8,393,014 B1 to Follo (hereinafter “Follo”) in view of US 2018/0071139 A1 to Kobierowski (hereinafter “Kobierowski”).
	Regarding claim 1, Follo discloses a headband device (sweat absorption device 10) (Follo also discloses while a baseball cap 26 is being shown in the figures, it should be understood that any type of structural band may be fitted with assembly 10, col. 2, lines 4-7) comprising: 
a headband base member comprising an interior surface and an exterior surface (interior and exterior surface of mount 32); 
an absorbent pad (absorbing member 44) removably attachable to the interior surface of the headband base member (see fig. 4).
Follo does not specifically disclose the headband device further comprises a waterproof pocket member comprising an opening and a flap for closing the opening; and a cooling means securable within the waterproof pocket member; and wherein the waterproof pocket member is temperature conductive.  
However, attention is directed to Kobierowski teaching a body temperature regulating device (abstract of Kobierowski) in the form of a band 102 constructed to fit different body parts of a user (para 0011 of Kobierowski). Specifically, Kobierowski teaches the band comprises a pocket 116 and zipper 122 (para 0018) made from water-proof materials (para 0019 of Kobierowski) for holding thermal packs or cooling fluids, including gels (paras 0015 and 0019 of Kobierowski). Kobierowski further teaches the pocket sides 120 are constructed of thermally conductive materials (para 0017 of Kobierowski).  It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Follo would be modified to comprise a waterproof pocket member comprising an opening and a flap for closing the opening; and a cooling means securable within the waterproof pocket member and wherein the waterproof pocket member is temperature conductive, as taught by Kobierowski, for purposes of providing device that, in additional to sweat absorption, also provides a means for regulating body temperature in the form of a band that conforms to the body (para 0001 of Kobierowski). 

	Regarding claim 2, the modified Follo does not specifically disclose the headband device of claim 1, wherein the headband base member is elastic. However, Kobierowski teaches the band may be constructed of elastic or stretchable material (para 0011 of Kobierowski). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Follo would be modified to wherein the headband base member is elastic, as taught by Kobierowski, for purposes of providing a flexible and more secure fit of the band member to the body. 

	Regarding claim 3, the modified Follo teaches the headband device of claim 1, wherein the cooling means is a gel pack and is removably housed in the pocket member (para 0015 of Kobierowski and discussion for claim 1 above). 
	
	Regarding claim 6, the modified Follo does not explicitly disclose the headband device of claim 1 further comprising an adjustment means for decreasing an interior circumference of the headband base member. However, Kobierowski teaches the device includes closing mechanism 107 on pads 108 and 110 for securing the two ends of 104 and 106 of the band together, wherein the closing mechanism is hook and loop fasteners (para 0012 and fig. 3 of Kobierowski). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Follo would be further modified to comprise an adjustment means for decreasing an interior circumference of the headband base member, as taught by Kobierowski, for purposes of separating the band ends and making macro adjustments. 

	Regarding claim 7, the modified Follo teaches the headband device of claim 6, wherein the adjustment means is comprised of one or more adjustable straps (see discussion for claim 6 above). 

	Regarding claim 8, the modified Follo teaches the headband device of claim 6, wherein the adjustment means is comprised of a hook and loop fastener (see discussion for claim 6 above). 

Claims 9-11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0151157 A1 to Herder (hereinafter “Herder”) in view of US 2020/0000632 A1 to Miller (hereinafter “Miller”). 
	Regarding claim 9, Herder discloses a cooling (abstract) headband device (100).
	Herder does not specifically disclose the device is for use in a surgical setting. However, the limitation is functional and does not positively recite a structural limitation, but instead, requires an ability to so perform and/or function. As Herder discloses the structure of a headband, there would be a reasonably expectation for the structure to perform such functions. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949).
	Herder continues to disclose a cooling headband device comprising: 
a headband base member (base 102); 
a disposable sterile absorbent pad (absorbent section 110) removably attached to an interior surface of the headband base member (para 0021). 
Herder does not specifically disclose the disposable absorbent pad is sterile. However, Applicant’s specification does not provide a special definition for the term. Dictionary.com defines the adjective term “sterile” as “free from living germs or microorganisms” (see cited non-patent literature). Herder does not teach the absorbent pad contains any living germs or microorganisms. Herder does teach the device may be arranged, for example, on a wound (para 0017). Therefore, under this broad definition of the term, one skilled in the art would understand the absorbent pad of Herder is inherently sterile and intended to used for contact with the body. 
Herder does not specifically disclose a pocket member. 
Herder does teach, however, in a separate embodiment the device comprises a pocket 234 for insertion and removal of a cooling packet P (paras 0027-0030). Herder also teaches the feature of various embodiments may be combined with other embodiments of the invention (para 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Herder would be modified to comprise a separate pocket member attached to the headband in addition to the absorbent pad for purposes of providing an absorbent and cooling section, as taught by Herder. 
Herder does not specifically disclose the pocket member is removably attachable to the headband base member via a plurality of pocket member fasteners; and a gel pack.
However, attention is directed to Miller teaching an analogous therapeutic device (abstract of Miller). Specifically, Miller teaches the device comprises a removable compartment (pocket) 17 capable of retaining refrigerant gel (gel pack) 18, wherein the combined compartment 17 and gel 18 are attached to the device via a plurality of hook and loops fasteners (para 0038 and fig. 1 of Miller). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Herder would be further modified wherein the pocket member is removably attachable to the headband base member via a plurality of pocket member fasteners; and a gel pack, as taught by Miller, for purposes of refrigerating and/or freezing the gel packs separately from main body of the device. 

Regarding claim 10, the modified Herder teaches the cooling headband device of claim 9 further comprising an adjustment means for decreasing an interior circumference of the headband base member (para 0019).  
	
	Regarding claim 11, the modified Herder teaches the cooling headband device of claim 10, wherein the adjustment means is comprised of one or more adjustable straps (para 0019). 

	Regarding claim 14, Herder does not specifically disclose the cooling headband device of claim 9, wherein the headband base member is a continuous loop and elastic. However, attention is directed to Kobierowski teaching an analogous body temperature regulating device (abstract of Kobierowski) in the form of a band 102 constructed to fit different body parts of a user (para 0011). Specifically, Kobierowski teaches the band includes closing mechanism 107 on pads 108 and 110 for securing the two ends of 104 and 106 of the band together, wherein the band may be constructed of elastic or stretchable material (para 0011 of Kobierowski). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Herder would be modified to wherein the base member of the device is elastic, as taught by Kobierowski, for purposes of providing a flexible and more secure fit to the body. 


	Regarding claim 20, the modified Herder teaches the cooling headband device of claim 9, wherein the cooling means is a reusable gel pack (see discussion for claim 9 above). 

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Herder in view of Miller, and in further view of Kobierowski. 
	Regarding claim 12, the modified Herder does not specifically disclose the cooling headband device of claim 10, wherein the adjustment means is comprised of a hook and loop fastener.  
	However, the use of hook and loop fasteners for adjusting fit around a wearer is common and well-known practice in the art. For example, attention is directed to Kobierowski teaching an analogous body temperature regulating device (abstract of Kobierowski) in the form of a band 102 constructed to fit different body parts of a user (para 0011). Specifically, Kobierowski teaches the band includes closing mechanism 107 on pads 108 and 110 for securing the two ends of 104 and 106 of the band together, wherein the closing mechanism is hook and loop fasteners (para 0012 and fig. 3 of Kobierowski). The modification of straps to hook and loop fasteners is an obvious substitute of one well known-type of fastener and a person skilled in the art will understand that various fastening devices and mechanisms may be substituted without departing from the concepts and principles of the cited prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the adjustment means of Herder would be modified to comprise hook and loop fasteners since the modification is an obvious substitute of one well known-type of fastener with another to achieve a means for securing a cooling device around a wearer. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herder in view of Miller, and in further view of US 2016/0058084 A1 to Stevenson (hereinafter “Stevenson”). 
Regarding claim 15, Herder does not specifically disclose the cooling headband device of claim 9, wherein the pocket member is positioned on an opposite side of the headband base member from the disposable absorbent pad. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the pocket member is positioned on an opposite side of the headband base member form the disposable absorbent pad in order to provide a cooling and absorption effect. For example, see paras 0030-0031, and 0039 of Stevenson teaching an analogous headband device (abstract of Stevenson) and teaching the benefits of providing absorption and cooling to different parts of the body. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0242480 A1 to Mata (hereinafter “Mata”) in view of Herder, Stevenson, and Kobierowski. 
Regarding claim 16, Mata disclose a cooling headband device (fig. 2, element 3) comprising:
an elastic, continuous headband base member (fig. 3 and 4, element 1 is a continuous elastic layer is the primary mechanism that allows the device to remain positioned on the body of the wearer, para 0030); 
an absorbent pad attached to the interior surface of the headband base member (fig.3 and 4, element 3 is a is a moisture wicking layer on the interior of the base member, para 0032). 
Mata does not specifically disclose the absorbent pad is sterile. 
However, Applicant’s specification does not provide a special definition for the term. Dictionary.com defines the adjective term “sterile” as “free from living germs or microorganisms.” Mata does not teach the absorbent pad contains any living germs or microorganisms. One skilled in the art would also understand an unsterile product would inhibit Mata device’s ability to absorb moisture. Therefore, under this broad definition of the term, one skilled in the art would understand the absorbent pad of Mata is inherently sterile and intended to be used for contact with the body. 
Mata does not specifically disclose the absorbent pad is removably attached. 
However, attention is directed to Herder teaching an analogous absorbent device (abstract and para 0017 of Herder). Specifically, Herder teaches the absorbent second may be removable from the base (para 0021 of Herder). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mata would be modified wherein the moisture wicking layer on the interior of the base member is removably attached for purposes of disposing soiled pads and replacing with new dry pads, as taught by Herder. 
Mata does not specifically disclose a pocket member attached to an exterior surface of the headband base member, the pocket member comprising an opening and a flap.
However, attention is again directed to Herder teaching a separate embodiment of the device comprises a pocket 234 including an opening 232 and fabric flaps 235 and 236 for insertion and removal of a cooling packet P (paras 0027-0030). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mata would be modified to comprise a separate pocket member comprising and opening and a flap, including a removable cooling pack, attached to the headband, in addition to the absorbent pad, for purposes of providing an absorbent and cooling section, as taught by Herder.  
The modified Mata does not specifically disclose the pocket member is sterile. 
However, Applicant’s specification does not provide a special definition for the term. Dictionary.com defines the adjective term “sterile” as “free from living germs or microorganisms.” Mata, as modified, does not teach the pocket member contains any living germs or microorganisms. One skilled in the art would also understand an unsterile pocket member would inhibit the modified Mata’s ability to provide a cooling effect onto the wearer. Therefore, under this broad definition of the term, one skilled in the art would understand the pocket member of the modified Mata is inherently sterile and intended to be used for contact with the body. 
The modified Mata does not specifically disclose the pocket member is attached to an exterior surface of the headband base member opposite of the absorbent pad.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the pocket member is positioned on an exterior surface and opposite side of the headband base member from the disposable absorbent pad in order to provide cooling a cooling and absorption effect. For example, see paras 0030-0031, and 0039 of Stevenson teaching an analogous headband device (abstract of Stevenson) and teaching the benefits of providing absorption and cooling to different parts of the body. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The modified Mata does not specifically disclose the flap comprising a fastener for closing the opening to create a watertight interior. 
However, attention is directed to Kobierowski teaching a body temperature regulating device (abstract of Kobierowski) in the form of a band 102 constructed to fit different body parts of a user (para 0011 of Kobierowski). Specifically, Kobierowski teaches the band comprises a pocket 116 and zipper 122 (para 0018 of Kobierowski) made from water-proof materials (para 0019 of Kobierowski) for holding thermal packs or cooling fluids, including gels (paras 0015 and 0019 of Kobierowski). Kobierowski further teaches the pocket sides 120 are constructed of thermally conductive materials (para 0017 of Kobierowski) and the opening is hermetically sealed to prevent any leakage of fluid (para 0018 of Kobierowski).  It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Mata would be further modified wherein the flap comprises a fastener for closing the opening to create a watertight interior, as taught by Kobierowski, for holding thermal packs or cooling fluids and preventing any leakage of fluids from the pocket.
The modified Mata continues to teach a cooling means securable within the watertight interior of the pocket member (see teachings of Herder and Kobierowski above). 
The modified Mata does not specifically disclose an adjustment means for decreasing an interior circumference of the headband base member.
However, Kobierowski teaches the device includes closing mechanism 107 on pads 108 and 110 for securing the two ends of 104 and 106 of the band together, wherein the closing mechanism is hook and loop fasteners (para 0012 and fig. 3 of Kobierowski). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Mata would be further modified to further comprise an adjustment means for decreasing an interior circumference of the headband base member, as taught by Kobierowski, for purposes of  creating a tighter fit and increase the pressure of the cooling pad against the body. 

 	Regarding claim 17, the modified Mata teaches the cooling headband device of claim 16, wherein the adjustment means is comprised of one or more adjustable straps (see discussion for claim 16 above). 
	
	Regarding claim 18, the modified Mata teaches the cooling headband device of claim 16, wherein the adjustment means is comprised of a hook and loop fastener (see discussion for claim 16 above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732